DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 10, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uzoh US 2015/0340327 A1.
Regarding claims 1, 4 and 6, Uzoh discloses:
An electronic module (Fig. 33) comprising:
a package substrate (202A/302);
an integrated device die (3304) having an upper side, a lower side, and an outer side edge;
a dam structure (3204) having a first sidewall and a second sidewall opposite the first sidewall, the second sidewall being nearer to the outer side edge than the first sidewall, the first sidewall being laterally positioned between a center of the lower side of the integrated device die and the outer side edge, the dam structure disposed between a portion of the package substrate and a portion of the lower side of the integrated device die; and
a mounting compound (3302) disposed between the lower side of the integrated device die and the package substrate, the dam structure positioned between the mounting compound and the outer side edge of the integrated device die.
(claim 4) sensor die (para 0003).
(claim 6) a stiffener (302 carrier).
Regarding claims 10, 12, 13 and 15, Uzoh discloses:
An electronic module (Fig. 33) comprising:
a substrate (202A/302);
an integrated device die (3304) mounted to the substrate, the integrated device die having an upper side, a lower side opposite the upper side, a first outer side edge region, and a second outer side edge region laterally opposite the first outer side edge region;
a mounting compound (3302) comprising a first portion disposed between at least a portion of the lower side of the of the integrated device die and the substrate; and
a dam structure (3204) disposed along the first outer side edge region and disposed between the substrate and the lower side of the integrated device die, the dam structure having a first sidewall and a second sidewall opposite the first sidewall, the first sidewall facing the mounting compound and the second sidewall facing away from the mounting compound, the first sidewall and the second sidewall positioned under the first outer side edge region.
(claim 13) sensor die (para 0003).
(claim 15) a stiffener (302 carrier).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh US 2015/0340327 A1.
	Regarding claims 2 and 11, although Uzoh does not specifically disclose “wherein the dam structure comprises a non-conductive epoxy”, Uzoh does give insight into the make-up of the package structure performing as the “dam structure” in para 0080 where it is stated that the package is flip-chip oriented. It would have been obvious to one skilled in the art to understand that such package arrangements would at least require solder masking made of epoxy materials to protect pad/ball connection structures.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh US 2015/0340327 A1 in view of Graf et al. US 2012/0267731 A1.
	Regarding claims 5 and 14, Uzoh does not disclose:
	wherein the package substrate comprises a flexible substrate.
	Graf discloses a publication from a similar field of endeavor in which:
wherein the package substrate comprises a flexible substrate (para 0029).
It would have been obvious to one skilled in the art to employ the flexible substrate taught by Graf as a replacement for the package substrate of Uzoh in order to accommodate bent circuit leads as noted by Graf in para 0029.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh US 2015/0340327 A1 in view of Bolognia US 2013/0221468 A1.
Regarding claims 16 and 18-20, Uzoh discloses:
An electronic module (Fig. 33) comprising:
a substrate (202A/302) having a die mount portion; 
an integrated device die (3304) mounted to the die mount portion of the substrate, the integrated device die having an upper side, a lower side opposite the upper side, a first outer side edge, and a second outer side edge;
a mounting compound (3302) disposed between the integrated device die and the die mount portion of the substrate;
a dam structure (3204) disposed between a portion of the die mount portion of the substrate and a portion of the lower side of the integrated device die, the dam structure configured to prevent overflow of the mounting compound, the dam structure comprises a first sidewall facing the mounting compound and a second sidewall opposite the first sidewall, the second sidewall positioned between the first outer side edge and the first sidewall, and the first sidewall positioned closer to the first outer side edge than to the second outer side edge.
Uzoh does not disclose:
the substrate having a bent portion bent relative to the die mount portion (Fig. 4; flexible substrate 8).
Bolognia discloses a publication from a similar field of endeavor in which:
the substrate having a bent portion bent relative to the die mount portion.
It would have been obvious to one skilled in the art to employ the bent substrate of Bolognia in the event a similar sensor chip (Uzoh para 0003) is used to sufficiently insulate the sensor from heat generated by the processing electronics (Bolognia; para 0007).
(claim 18) Bolognia; Fig. 4; flexible substrate 8.
(claim 19) a stiffener (302 carrier).
Regarding claim 17, although Uzoh does not specifically disclose “wherein the dam structure comprises a non-conductive epoxy”, Uzoh does give insight into the make-up of the package structure performing as the “dam structure” in para 0080 where it is stated that the package is flip-chip oriented. It would have been obvious to one skilled in the art to understand that such package arrangements would at least require solder masking made of epoxy materials to protect pad/ball connection structures.

Allowable Subject Matter
Claims 3 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations of claim 3 stating “wherein the dam structure comprises an hour glass shape”; of claim 7 stating “wherein the package substrate wraps around the stiffener”; and of claim 9 stating “wherein the dam structure comprises a dam dot at a second outer side edge different from the outer side edge, the dam dot having a thickness greater than a thickness of a portion of the dam structure disposed between the package substrate and the integrated device die”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894